Citation Nr: 1629951	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-06 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); B.W.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1980 to July 1980.

This appeal derived from a downstream element of an informal claim for service connection for bilateral hearing loss that was received in July 2010.  A formal service connection claim was received in August 2010.  This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial 20 percent disability rating effective July 20, 2010 (the day the service connection claim was received by VA).  

In April 2016, the Veteran and his fiancée testified at a Board videoconference hearing at the local RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   

The Board finds that it is not clear whether the Veteran wishes to file a claim for service connection for depression, as secondary to the service-connected bilateral hearing loss.  See April 2016 Board hearing at 15-16.  If the Veteran intends to file a claim with respect to this issue, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Bilateral Hearing Loss

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  At the April 2016 Board hearing, the Veteran testified that he receives VA treatment for his hearing every couple of months.  A July 2015 VA treatment record notes that the Veteran's hearing acuity had diminished when compared to the previous audiometric examination dated in May 2015.  This treatment record has not been associated with the claims file.  Further, while some VA treatment records with regard to bilateral hearing loss have been associated with the claims file, it is not clear from the record whether all outstanding VA treatment records have been obtained.  Upon remand, any VA treatment records relating to treatment for bilateral hearing loss that have not yet been obtained should be associated with the claims file.     

At the April 2016 Board hearing, the Veteran contended that the bilateral hearing loss had worsened from what was reflected in the other evidence of record, including the April 2011 VA examination report.  See also September 2013 written statement from the representative.  Further, July 2015 VA audiometric test results appear to indicate that the Veteran's hearing loss has continued to worsen throughout the appeal period.  However, the July 2015 VA audiogram notes only puretone auditory thresholds without an associated speech discrimination test.  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. §§ 4.85(a) (2015).  The July 2015 VA audiometric results do not indicate that Maryland CNC testing was conducted.  Further, as noted above, it does not appear that all VA treatment records associated with treatment for bilateral hearing loss have been associated with the claims file; therefore, the Board is unable to ascertain at what point during the appeal period any worsening of the service-connected bilateral hearing loss occurred. 

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Further, at the April 2016 Board hearing, the Veteran and his fiancée testified that the Veteran experiences dizziness, ear infections, scarring, and fluid buildup in his ears associated with the service-connected bilateral hearing loss.  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination that addresses the reported additional symptoms associated with the service-connected bilateral hearing loss.   
  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected bilateral hearing loss.

2.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected bilateral hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should note and discuss whether the reported dizziness, ear infections, scarring, and fluid buildup are symptoms or residuals of the service-connected bilateral hearing loss. 

3.  Then, readjudicate the issue of an initial rating for bilateral hearing loss.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




